Citation Nr: 9935682	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-07 628	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel





INTRODUCTION

The veteran had recognized Philippine guerrilla service from 
January to August 1945.  He is reported to have died in 
September 1973.  The appellant is his widow.

In January 1996, the Board of Veterans' Appeals (Board) held 
that the appellant had not submitted evidence of a well-
grounded claim with respect to the issue of service 
connection for the cause of the veteran's death.  

By letter received in March 1996, the appellant requested 
reconsideration of the January 1996 Board decision.  By 
letter dated in July 1996, the Senior Deputy Vice Chairman, 
by direction of the Chairman, denied the request for 
reconsideration.

This matter is before the Board on appeal of an October 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.

In a September 1997 decision on this appeal, the Board 
determined that, as new and material evidence had not been 
received, the application to reopen the claim of service 
connection for the cause of the veteran's death was denied. 

In March 1999, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's September 1997 
decision.  This action was based on the decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F3d. 1356 (Fed. Cir. 
1998), which invalidated the test for new and material 
evidence formulated by the Court in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), and relied on by the Board in the 
September 1997 decision.  


FINDINGS OF FACT

1. In January 1996, the Board denied the appellant's claim 
for service connection for the cause of the veteran's 
death.

2. The evidence obtained or submitted to reopen the 
appellant's claim includes a Republic of the Philippines 
Certificate of Death, a Certificate of Death prepared by a 
Catholic Priest, a sworn statement from the veteran's son, 
and a Joint Affidavit from two individuals who personally 
knew the veteran.  

3. The additional evidence provided is either cumulative 
and/or not competent, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim.


CONCLUSIONS OF LAW

1. The January 1996 Board decision denying the appellant's 
claim of entitlement to service connection for the cause 
of the veteran's death is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).

2. New and material evidence to reopen the appellant's claim 
for service connection for the cause of the veteran's 
death has not been submitted; the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.  The veteran was not service-connected 
for any disease or injury during his lifetime.  The service 
medical records consist solely of an undated report of 
physical examination, which may be a service discharge 
examination, as it was attached to a Philippine Army 
personnel record dated in August 1945.  The examiner noted 
that the lungs, including X-rays, were negative.

A February 1982 certificate from the Office of the Philciippine 
Civil Registrar-General in Manila indicates that they were 
unable to verify that the veteran had died in September 1974 
(sic).

In a March 1985 certificate of death, a parish priest 
certified that the veteran died on September [redacted] 1973; that 
the cause of death was pulmonary tuberculosis; and that this 
certificate was a true copy of the original record as it 
appeared in the Register of Dead in the Parish, at Folio No. 
[redacted].

In a medical certificate dated in January 1992, V. Santa 
Maria, M.D., certified that he had treated the now-deceased 
veteran for pulmonary tuberculosis and myocardial 
insufficiency from 1947 to 1957; that the veteran was given 
the necessary medication and was seen for consultation on and 
off during that time; and that the veteran's clinical records 
and films could not be furnished because they were burned in 
a May 1983 fire.

In a 1995 memorandum, the adjudication officer at the RO 
noted that numerous requests had been made for Dr. Santa 
Maria's clinical and treatment files but that the doctor 
advised that all such records had been destroyed by fire in 
1983.  The adjudication officer further noted that Dr. Santa 
Maria was a regular contributor of medical statements in 
support of VA claimants, and that the statements usually 
identify medical conditions and show the period of treatment 
as being as far back as 40 or 50 years ago.  The adjudication 
officer therefore concluded that statements from the doctor 
describing medical histories prior to 1983 were based solely 
upon his memory and were unsubstantiated by supportive 
medical documentation.

An April 1995 certificate from the Office of the Philippine 
Civil Registrar-General in Manila indicates that they were 
unable to verify that the veteran died on September [redacted] 1973.

A May 1995 VA field examination report reflects that the 
appellant was interviewed in April 1995 and stated that the 
veteran received medical attention and treatment from 
physicians following separation from service, but she could 
not recall their names and whereabouts.

A June 1995 VA field examination report indicates that a 
search of the Register of Deaths from 1972 to 1976 at the 
Office of the Local Civil Registrar in Mulanay, Quezon, 
showed no records regarding the death of the veteran.  A 
search at the above-mentioned church whose priest in March 
1985 certified the veteran's death also showed no parish 
record of death for the year 1973.  The parish secretary 
stated that many parish records had been destroyed, eaten by 
termites, and that the records of the veteran's death might 
have been among those destroyed; that the parish Folio No. 
[redacted] referred to in the March 1985 death certificate did not 
currently exist; and that the parish priest who in March 1985 
certified the veteran's death was unavailable, having been 
transferred to an unknown parish.

By decision dated in January 1996, the Board held that the 
appellant's claim for service connection for the cause of the 
veteran's death was not well-grounded.  The Board 
specifically found that there was no credible evidence 
establishing that the veteran had active PTB during service 
or within the three years after discharge from service.  The 
Board further found that the date and cause of the veteran's 
death had not been established by official records and 
competent medical evidence.  The Board found the appellant's 
claim was not plausible.

In March 1996, the appellant submitted an application to 
reopen her claim for service connection for a the cause of 
the veteran's death.

The evidence added to the record since the January 1996 
decision by the Board consists of the following:

(1) Sworn statement by [redacted], the veteran's son, and 
translation dated in February 1996.  This statement reflects 
that the veteran died on September [redacted] 1973, however, due to 
confusion about procedures to be followed after the veteran's 
death, the son did not register the veteran's death with the 
local Civil Registrar.  The veteran's son thought that 
registering the death with the local church was all that was 
required.  It was noted that the purpose of the sworn 
statement was to request late registration of the veteran's 
death.

(2) Republic of the Philippines Certificate of Death, dated 
in February 1996, which indicates that the veteran died of 
PTB on September [redacted] 1973.

(3) Certificate of Death prepared by a Catholic Priest, dated 
in February 1996, which shows that the veteran died on 
September [redacted] 1973, and lists the cause of death as PTB.

(4) Joint affidavit from [redacted] and [redacted], dated in 
February 1996.  The affiants state that they personally knew 
the veteran who died on September [redacted] 1973.  They further 
state that the cause of the veteran's death was PTB.


Criteria.  Despite the finality of a prior Board decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108.  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, the VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the time the claim was last finally disallowed on any basis, 
not only since the claim was last denied on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285-286 (1996).

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999), the Court 
held that the proper review by the Board in claims to reopen 
based on new and material evidence is as follows: (1) the 
Board must determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); and, if so, (2) 
the Board must determine, as part of its review of the former 
disposition of the claim under 38 U.S.C.A. § 5108, whether 
the claim is well grounded based upon all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence; and, if so, (3) the Board should evaluate the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Elkins, at 218-219; see also 
Winters v. West, 12 Vet. App. 203, 206 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is generally to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Analysis.  The evidence obtained since the prior final 
disallowance consists of (1) a sworn statement from the 
veteran's son, (2) a Republic of the Philippines Certificate 
of Death, (3) a Certificate of Death prepared by a Catholic 
Priest, and (4) a Joint Affidavit from two individuals who 
personally knew the veteran.

In the January 1996 decision which denied the claim, the 
Board held that there was no credible evidence establishing 
that the veteran had active PTB during service or within the 
three years after discharge from service.  The Board further 
found that the date and cause of the veteran's death had not 
been established by official records and competent medical 
evidence.  Accordingly, the Board found the appellant's claim 
was not plausible.  To reopen the claim, the appellant would 
have to produce evidence bearing on the question of whether 
the veteran had active PTB during service or within three 
years of discharge and whether the veteran's death was due to 
PTB.

Item (1) is new as this sworn statement was not of record at 
the time of the January 1996 Board decision.  However, this 
evidence is not probative because it does not indicate what 
the veteran died of and it does not relate any cause of the 
veteran's death to an injury or disease incurred during his 
period of active duty.

Item (2) is new in that the Certificate of Death was not of 
record at the time of the January 1996 Board decision.  
Additionally, the Certificate of Death evidences a time of 
death (September [redacted] 1973) and a cause of death (PTB) for the 
veteran.  However, the evidence is not probative as it does 
not relate the cause of the veteran's death to incurrence of 
PTB during service or within three years of discharge from 
service.

Item (3) is not new.  Essentially the same document, dated in 
March 1985, was of record at the time of the January 1996 
Board decision.

Item (4) is new in that the joint affidavit was not of record 
at the time of the January 1996 Board decision.  This 
evidence is not material despite the fact that the affiants 
have stated that the cause of the veteran's death was due to 
PTB.  The affiants are lay persons and, as such, they are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  The Court has specifically 
held that a lay party's assertion of medical causation is not 
sufficient to provide a basis to reopen a previously and 
finally denied claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Additionally, even if the affiants' diagnosis was 
accepted as competent medical evidence, which it is not, this 
evidence does not relate the veteran's PTB to his military 
service or show that it was present to a compensable degree 
within the presumptive period.

Inasmuch as none of the evidence added to the record since 
the Board's decision of January 1996 tends to show that the 
cause of the veteran's death was related to his military 
service, the additional evidence does not bear directly and 
substantially upon the specific matter under consideration.  
Thus, none of the evidence added to the record since the 
Board's January 1996 decision constitutes "new and material" 
evidence.  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108.  The Board notes that the 
appellant has been informed of the need to submit competent 
medical evidence that tends to relate the cause of the 
veteran's death to his military service.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995), Graves v. Brown, 8 Vet. 
App. 522, 524-525 (1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the claim is not reopened.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

